Citation Nr: 1037543	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York
 
 
THE ISSUES
 
1.  Entitlement to service connection for a right hand disorder.

2.  What rating is warranted for osteoarthritis of the left 
shoulder since July 1, 1996?
 
3.  What rating is warranted for osteoarthritis of the right 
shoulder disorder since July 1, 1996?
 
4.  What rating is warranted for degenerative disc disease of the 
lumbar and thoracic spine since July 1, 1996?
 
5.  What rating is warranted for degenerative disc disease of the 
cervical spine since July 1, 1996?
 
 


REPRESENTATION
 
Appellant represented by:  New York State Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1972 to October 
1976.
 
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from March 2004 and May 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.
 
The Board notes that the Veteran was scheduled for a February 
2008 Videoconference Hearing.  The Veteran failed to appear for 
the scheduled hearing and no good cause was given for such 
failure to appeal, barring a future hearing.  38 C.F.R. 
§ 20.702(d).
 
The Veteran was granted entitlement to a total rating based upon 
individual unemployability due to service-connected disabilities 
in April 2007.  This issue will therefore not be discussed in 
conjunction with the Veteran's claims on appeal.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In April 2008 and May 2009, the case was remanded for further 
development.
 
The issue of entitlement to service connection for a right hand 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Since July 1, 1996, the Veteran's osteoarthritis of the left 
shoulder has not been manifested by limitation of motion to 25 
degrees from the side.
 
2.  Since July 1, 1996, the Veteran's osteoarthritis of the right 
(major) shoulder has not been manifested by limitation of motion 
to 25 degrees from the side.
 
3.  Since July 1, 1996, the Veteran's degenerative disc disease 
of the lumbar and thoracic spine has not been manifested by 
evidence of a severe lumbosacral strain, with listing of the 
whole spine to opposite side, a positive Goldthwaite's sign, a 
marked limitation of forward bending in standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion; by 30 degrees or less of forward 
thorocolumbar flexion, or by favorable ankylosis of the entire 
thoracolumbar spine.  Nor has the evidence shown incapacitating 
episodes of intervertebral system of at least four weeks or more 
during any twelve month term.  
 
4.  Since July 1, 1996, the Veteran's cervical degenerative disc 
disease has not been manifested by forward cervical flexion less 
than 31 degrees, or by a combined range of cervical motion that 
is less than 171 degrees, or by muscle spasm or guarding severe 
enough to result in an abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or by a moderate 
limitation of motion, or by evidence of a service connected 
intervertebral disc syndrome.  
 
 


CONCLUSIONS OF LAW
 
1.  The requirements for an initial evaluation higher than 20 
percent for a left shoulder disorder since July 1, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2009).
 
2.  The requirements for an initial evaluation higher than 30 
percent for a right shoulder disorder since July 1, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201.
 
3.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar and thoracic 
spine since July 1, 1996, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5242 (2009).
 
4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine since 
July 1, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA
 
As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.   
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).
 
In April 2008, the Board remanded the issues on appeal in order 
to obtain new VA examinations on the Veteran's back and 
shoulders.  In May 2009, the Board requested, in part, that the 
Veteran's June 2008 VA examination report be associated with the 
Veteran's claims file as at the time of remand, the report was 
not of record.  The actions previously sought by the Board 
through its prior development requests appear to have been 
substantially completed as directed, and it is of note that the 
Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  A supplemental statement of the case 
was issued in June 2010, which denied and continued the previous 
denials.  The Board finds that the RO has substantially complied 
with the mandates of the April 2008 and May 2009 remands.  
 
Governing Laws and Regulations- Increased Rating Claims 
Generally
 
Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, multiple 
(staged) ratings may be assigned for different periods of time 
during the pendency of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
The Board notes that the Veteran has made, on a number of 
occasions, assertions that VA has failed to consider specific 
pieces of evidence submitted in support of his claim.  Regarding 
these assertions, however, the Board notes that all evidence is 
in fact reviewed before a determination is made.
 


Osteoarthritis of the Right and Left Shoulder- Laws and 
Regulations
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45. 
 
Disabilities of the shoulder and arm are rated under Diagnostic 
Codes 5200 through 5203.  A distinction is made between major 
(dominant) and minor upper extremities for rating purposes.  In 
the instant case, examination reports reflect the Veteran is 
right handed, which means his right shoulder is his dominant or 
major shoulder.  The RO assigned the initial evaluation under 
Diagnostic Code 5201 based on a limitation of motion.  Diagnostic 
codes 5200, 5202 and 5203 will not be discussed here as the 
Veteran has not demonstrated such pathology as ankylosis or 
impairment of the humerus, clavicle or scapula such that would 
merit consideration under these additional codes.  See 38 C.F.R. 
§ 4.71a.

Diagnostic Code 5201  provides that motion limited to midway 
between the side and shoulder level warrants a 30 percent rating 
for the major arm and a 20 percent rating for the minor arm.  
Limitation of motion to 25 degrees from the side warrants a 40 
percent rating for the major arm and a 30 percent rating for the 
minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.
 
The Veteran's current evaluations are 30 percent and 20 percent 
for his right and left shoulder osteoarthritis respectively and 
the record does not show the symptoms necessary for a higher 
rating under other diagnostic codes regarding shoulder 
disabilities.  Thus, in this case the only potential bases for a 
higher rating is demonstration of a limitation of motion to 25 
degrees from the side  See Diagnostic Code 5202.  
 
Normal range of motion for abduction for the shoulder is 0 to 90 
degrees on internal and external rotation.  See 38 C.F.R. § 
4.71a, Plate I. 
 
Factual Background and Analysis
 
The Veteran was granted service connection for osteoarthritis of 
the right and left shoulders with separate  20 percent disability 
ratings in a March 2004 rating decision.  The award was effective 
July 1, 1996.  The Veteran disagreed with those ratings and in 
October 2004, the evaluation for right shoulder osteoarthritis 
was increased to 30 percent disabling, effective March 31, 2004.  
The Veteran's 20 percent disability rating for his left shoulder 
was continued.  
 
An August 1996 VA medical center radiology report noted right 
shoulder degenerative changes in the acromioclavicular joints. 
Private treatment notes dated in June 1997 noted that right 
shoulder motion was limited by pain and that abduction was below 
the shoulder.  A July 1997 private hospital evaluation note 
stated that the Veteran was in physical therapy for degenerative 
joint disease of the right acromioclavicular joint.  A July 1997 
range of motion study noted that the Veteran's strength in both 
arms was decreased and that abduction was from 80 to 90 degrees 
in the right shoulder and 80 to 100 degrees in the left 
shoulder.  
 
The Veteran had a VA examination of the shoulders in September 
2001.  He reported intermittent shoulder pain which was relieved 
to some extent by Naprosyn.  It was noted that the Veteran felt 
pain throughout the range of motion, and that the pain was worse 
in the right shoulder.
 
A VA examination dated in December 2002 found that abduction was 
between  0 and 90 degrees bilaterally.  Variable flare-ups were 
noted as being precipitated by excessive activities.  A February 
2004 VA examination noted that the Veteran had a markedly limited 
range of shoulder motion with pain.  Shoulder abduction was from  
0 to 90 degrees bilaterally, external rotation was from 0 to 90 
degrees bilaterally and internal rotation was from 0 to 45 
degrees bilaterally.
 
In July 2004, the Veteran had a VA shoulder examination.  He 
reported occasionally requiring help dressing due to his shoulder 
limitations.  On physical examination abduction was from 0 to 90 
degrees bilaterally.  External rotation was from 0 to 90 degrees 
bilaterally, and internal rotation was from 0 to 45 degrees 
bilaterally.
 
A January 2005 VA examination noted that the Veteran experienced 
chronic shoulder pain and was taking Tramadol daily without much 
relief.  The Veteran required help dressing.  Shoulder motion was 
markedly painful in all directions, and pain increased with 
repetitive movement.  Guarding was severe with the bilateral 
shoulder motion.  Shoulder abduction was from 0 to 45 degrees, 
and external and internal rotation was from 0 to 25 degrees 
bilaterally.  X-rays of the shoulders found osteoarthritis 
bilaterally. 
 
An April 2006 VA medical center physical therapy note reported 
that the Veteran had bilateral shoulder pain.  Abduction of the 
shoulders was from 0 to 95 degrees bilaterally.  
 
A May 2006 occupational therapy note reported right shoulder 
abduction from 0 to 65 degrees and left arm abduction between 
from 0 and 70 degrees.  
 
A May 2006 VA medical center physical therapy note found right 
shoulder abduction to 100 degrees.  Left shoulder abduction was 
from 0 to 95 degrees.  

During a June 2008 VA examination it was noted that the Veteran 
had from 0 to 45 degrees abduction bilaterally.  
 
As stated above, where limitation of motion is midway between 
side and shoulder level a 30 percent disability rating is 
appropriate for the major arm and a 20 percent evaluation is 
warranted for the minor arm.  A higher disability evaluation is 
warranted when shoulder motion is limited to 25 degrees from the 
side.  In this case, the preponderance of the evidence fails to 
show a limitation of motion which more nearly approximates a 
limitation of motion to 25 degrees from either side.  In January 
2005, there was an isolated finding of internal and external 
rotation limited to 25 degrees bilaterally, however, as stated, 
this isolated finding appears to have been a temporary decrease 
as the Veteran's voluminous records fail to mention such a 
limitation before or since then.  The evidence does not 
demonstrate recurrent dislocation at the scapulohumeral joint.  
Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the symptoms required for a 
rating in excess of 30 percent for the major arm and 20 percent 
for the minor arm have been met.
 
The claims file contains numerous statements from the Veteran, 
his wife, friends and his physicians which note the appellant's 
difficulty dressing and remark that his symptoms and pain have 
increased.  These assertions and opinions have been taken into 
consideration when determining the appropriate disability 
evaluation.  In this case, however, the Veteran's shoulder 
disability evaluations are appropriately determined by the degree 
of limited shoulder motion and the specific degree of 
limitation.  Accordingly, as the Veteran's major arm and minor 
arm have yet to show a limitation of motion of 25 degrees or less 
from the side, a 30 percent and 20 percent rating are most 
appropriate for the Veteran's right and left shoulder, 
respectively.
 
The Board has considered whether an extraschedular rating for the 
Veteran's right and left shoulder disorders was warranted.  Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  In this case, however, 
the disability pictures presented by the Veteran's shoulder 
disabilities are appropriately contemplated by the rating 
schedule.  The rating criteria fully encompass the nature of the 
Veteran's disabilities.  Therefore, referral for consideration of 
an extraschedular evaluation is not warranted.  Id.
 
Finally, the Board has taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as well as the holding in DeLuca.  In 
this regard, the Veteran is in receipt of a compensable rating 
for each disorder, and there is no evidence of disuse muscle 
atrophy in either shoulder, or incoordination on use of either 
shoulder due to pain.  While the appellant may have trouble 
dressing, the currently assigned ratings adequately compensate 
the appellant for the degree of pain that he is experiencing in 
his shoulder joints. 

Degenerative Disc Disease of the Lumbar, Thoracic and Cervical 
Spine-Laws and Regulations
 
Prior to September 26, 2003, a 10 percent evaluation was 
warranted for lumbosacral strain if it was manifested by 
characteristic pain on motion.  A 20 percent evaluation was 
assigned when lumbosacral strain was manifested by muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  A 40 percent evaluation was 
assigned for lumbosacral strain when it was manifested by severe 
symptomatology that included listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
motion on forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility on 
forced motion.  Id.

Prior to September 2002, Diagnostic Code 5293, which addressed 
intervertebral disc syndrome, provided for an evaluation of 20 
percent for a moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent evaluation for a severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under the regulations in effect prior to September 26, 2003, a 
moderate limitation of cervical motion warranted a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  A severe 
limitation of cervical motion warranted a 30 percent disability 
rating. Id.

The current General Rating Formula for Diseases and Injuries of 
the Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height
 
A 20 percent disability rating is warranted upon evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.
 
Forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.
 
Normal forward flexion of the cervical segment of the spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 60 degrees. See 38 C.F.R. § 4.71a, 
Plate V (2009).

The regulation as it existed prior to the changes is applicable 
to the appellant's claim for the periods prior to and after the 
dates of the respective regulatory changes, and the revised 
regulations are applicable only from the effective dates of the 
changes forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Degenerative Disc Disease of the Lumbar, Thoracic and Cervical 
Spine- Factual Background and Analysis
 
In a March 2004 rating decision, the Veteran was granted entitled 
to service connection for cervical and lumbar degenerative disc 
disease and assigned a 10 percent ratings for each.  The Veteran 
appealed.  In May 2005, the rating for lumbar degenerative disc 
disease was raised to 20 percent.  The Veteran contends that he 
is entitled to higher ratings for cervical, thoracic and lumbar 
degenerative disc disease.
 
A VA examination dated in December 2002 found cervical extension 
to 45 degrees with pain, and 25 out of 45 degrees of bilateral 
lateral rotation with pain.  Lumbar forward flexion was to 90 
degrees with pain.  It was noted that the Veteran was limited by 
pain and lack of endurance.  
 
In July 2004, the Veteran reported for a VA examination of the 
spine.  Cervical range of motion studies revealed forward flexion 
from 0 to 45 degrees with pain at the end of motion, left and 
right lateral flexion was from 0 to 25 degrees, and left and 
right lateral rotation were from 0 to 25 degrees with pain at 20 
degrees bilaterally.   
 
Forward thoracolumbar spine flexion was from 0 to 80 degrees with 
pain at 60 degrees.  Extension was from 0 to 20 degrees with pain 
at 15 degrees, left and right lateral flexion were within normal 
limits bilaterally with pain over 15 degrees.  It was noted that 
the Veteran had severe guarding with a markedly stiff, antalgic 
posture.  
 
At a  January 2005 VA spinal examination the Veteran reported 
having chronic neck pain with radiation to the right upper 
extremity and low back pain with radiation to the right lower 
extremity.  The Veteran walked unaided and he reported frequently 
using a lumbo-sacral corset.  The Veteran stated that he could 
walk two blocks and that he was unsteady at times.  Cervical 
motion studies revealed 0 to 45 degrees of forward flexion, 
extension from 0 to 5 degrees with pain, and lateral rotation was 
from 0 to 30 degrees bilaterally with pain past 15 degrees.  
Thoracolumbar forward flexion was from 0 to 60 degrees, extension 
was to 0 degrees with pain, left and right lateral rotation was 
from 0 to 20 degrees bilaterally with pain over 15 degrees.  The 
Veteran's pain increased with any repetitive movement attempt and 
he was limited equally by pain, weakness and lack of endurance.  
There was severe guarding and the Veteran's gait was noted as 
antalgic and unsteady at times.  There was a straightening of the 
lumbar lordosis.  The Veteran reported 4-5 incapacitating 
episodes which required him to stay in bed for two days at a 
time.  There is no evidence, however, showing physician 
prescribed bed rest as is required by regulation.  38 C.F.R. § 
4.71a.  The diagnosis was spondylosis of the cervical, thoracic 
and lumbo-sacral spine.  An addendum to the January 2005 
examination revealed no evidence of ankylosis.  
 
An April 2006 VA medical center physical therapy evaluation note 
reported that the Veteran had low back pain.  Lateral rotation to 
the right side was between 0 and 30 degrees, and between 0 to 10 
degrees on the right side.  Lumbar flexion was from 0 to 65 
degrees.  
 
A May 2006 VA occupational therapy report noted that x-ray and 
MRI studies found a mild diffuse disc bulge in the L3/L4 vertebra 
without stenosis.  Neck range of motion was noted as 50 degrees 
to the right and 35 degrees to the left with flexion up to 20 
degrees and extension to 30 degrees.  Sensation was intact to 
light tough bilaterally.  
 
A June 2008 VA examination noted that the Veteran reported neck 
pain with radiation to both upper extremities, as well as mid and 
low-back pain with no radiation of pain.  The Veteran did not 
report flare-ups.  The Veteran used a straight cane and a corset 
frequently.  Regarding the effects on mobility, the examiner 
stated that the Veteran was able to walk two to three blocks and 
he was independent in his activities of daily living except for 
needing occasional help dressing. 
 
Cervical forward flexion was from 0 to 45 degrees with pain at 45 
degrees.  Extension was from 0 to 45 degrees with pain at 0 
degrees.  Left and right lateral flexion was from 0 to 25 degrees 
with pain at 20 degrees.  Left and right lateral rotation was 
from 0 to 25 degrees with pain at 20 degrees.  The Veteran was 
limited equally by pain, weakness and lack of endurance.  There 
was no additional loss of motion with repetitive motions.  The 
Veteran had evidence of painful motion and tenderness from the 
neck down the spine.  
 
Thoracolumbar forward flexion was from 0 to 40 degrees with pain 
at 40 degrees, extension was from 0 to 30 degrees with pain at 15 
degrees, bilateral lateral flexion was from 0 to 20 degrees with 
pain at 15 degrees and bilateral lateral rotation was from 0 to 
20 degrees with pain at 15 degrees and pain increasing with 
repetitive motion.  It was noted that the Veteran was limited 
equally by pain, weakness and a lack of endurance.  No additional 
limitation of motion was noted with repetitive motion.  The 
Veteran showed a straightening of the lumbar lordosis and a 
markedly stiff, antalgic posture with frequent loss of balance.  
The Veteran had not experienced any incapacitating episodes of 
intervertebral disc syndrome.  
 
From the foregoing it is clear that the Veteran suffers from 
cervical and thorocolumbar pain.  Still, the evidence of record 
does not warrant a rating in excess of 10 percent for cervical 
degenerative disc disease, or in excess of 20 percent for lumbar 
degenerative disc disease.  The evidence does not show a moderate 
limitation of cervical motion at any time, the appellant 
consistently showed forward cervical flexion greater than 31 
degrees, the combined range of cervical motion was consistently 
greater than 171 degrees, and at no time has there been evidence 
of cervical scoliosis, reversed cervical lordosis, or abnormal 
cervical kyphosis  

Moreover, there is no evidence of a severe limitation of 
thorocolumbar motion, no evidence of lumbar flexion less than 31 
degrees, and no evidence of thorocolumbar ankylosis.  The 
appellant does not show evidence of a lumbar intervertebral disc 
syndrome with incapacitating episodes manifested by physician 
prescribed bed rest having a total duration of greater than two 
weeks within any twelve month term.  Finally, at no time has the 
appellant's thorocolumbar disorder been manifested by evidence of 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
standing position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion

The Board acknowledges the Veteran's numerous complaints of 
increasing pain, however, such considerations are specifically 
contemplated under the new rating criteria, 38 C.F.R. § 4.71a 
(2009).  As to the former rating criteria it is well to note that 
at no time has either the appellant's cervical or lumbar disorder 
been manifested by such factors as disuse atrophy, incoordination 
on use.  Hence, the Board concludes that at all times pertinent 
to this appeal the appellant was properly compensated for his 
cervical and thorocolumbar disorders.  
 
The Board acknowledges that some physicians have stated that the 
Veteran has chronic pain and is not able to sit down for more 
than two to three hours at a time due to his back.  Again, such 
considerations are associated within the rating considerations.  
Thus, the symptoms described in the evidence of record are 
appropriately rated as 20 and 10 percent disabling, respectively.
 
As stated above where the criteria found in the rating schedule 
reasonably describes the Veteran's disability level, an 
extraschedular rating is not warranted.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).  The Board finds, however, that the 
Veteran's cervical and thorocolumbar disorders are specifically 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Id.
 
Accordingly, as the demonstrated symptoms do not show the 
requisite limitation of motion necessary for higher ratings and 
extraschedular ratings are not in order for either the 
appellant's of the shoulders, his cervical degenerative disc 
disease, and lumbar degenerative disc disease.  The Veteran's 
claims for increased ratings are denied.  
 
In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
  


ORDER
 
Entitlement to an initial rating in excess of 20 percent for 
osteoarthritis of the left shoulder since July 1, 1996, is 
denied.
 
Entitlement to an initial rating in excess of 30 percent for 
osteoarthritis of the right shoulder since July 1, 1996, is 
denied.
 
Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar and thoracic spine since 
July 1, 1996, is denied.
 
Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine since July 1, 
1996, is denied.
 
 
REMAND
 
This appeal is remanded for compliance with the remand 
instructions issued by the Board in April 2008 pursuant to 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In April 2008, a 
Board remand instructed that the Veteran be afforded a VA 
examination of the right hand.  The purpose of the examination 
was to obtain opinions regarding the nature, extent and etiology 
of any current right hand disability.  The examiner was to 
comment on the Veteran's January 2005 and August 2006 VA 
examinations and March 2005 magnetic resonance imaging of the 
right shoulder in making his determination.
 
In June 2008, the RO afforded the Veteran a VA examination of the 
right hand.  The examiner, however, failed to compare his 
findings to those of previous VA examiners or to the magnetic 
resonance imaging study mentioned above.  Further, the examiner 
did not provide an opinion addressing the etiology of the 
disorder.  
 
The Board acknowledges that the June 2008 VA examination suggests 
that any prior right hand disability has resolved; however, in 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the Court 
held that a finding that the Veteran had disability "at some 
point during the processing of his claim," satisfied the service 
connection requirement for manifestation of current disability.  
In this case, the Veteran's June 2008 VA examination failed to 
address the etiology of any current right hand disorder.  A new 
examination is therefore in order.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should take appropriate action to 
secure any necessary records pertaining to 
treatment for a right hand disorder which 
have not been previously secured for 
inclusion in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file.  If the RO cannot locate any 
identified records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the Veteran of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.
 
2.  Thereafter, the Veteran must be scheduled 
for a VA examination to determine the 
etiology of any right hand disorder to 
include any disorder now resolved but 
existent during the period of appeal.  The 
claims folder must be reviewed by the 
examiner prior to the examination of the 
Veteran.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and any such 
results must be included in the examination 
report.  Following the examination the 
examiner must opine whether it is at least as 
likely as not, i.e., is there a 50/50 chance 
that any diagnosed right hand disorder is 
related to service.  The examiner must also 
address whether it is at least as likely as 
not that a right hand disorder is caused or 
aggravated by the Veteran's cervical 
degenerative disc disease, and/or right 
shoulder osteoarthritis.  The examiner must 
specifically comment on the January 2005 VA 
examination, the March 2005 magnetic 
resonance imaging of the right shoulder, and 
the August 2006 opinion.  A complete 
rationale for any and all opinions provided 
must be made.  
 
3.  The RO should review all medical 
examination reports to ensure that they are 
in complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
4.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
   
5.  Thereafter, the RO must readjudicate the 
claim.  If either benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


